Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
This application is in condition for allowance except for the presence of claims 15-20 directed to an invention non-elected without traverse.  The method claims are not commensurate in scope with the allowable claims 1-14. Accordingly, claims 15-20 have been cancelled.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art does not render obvious the independent claims 1 and 12 as arranged, specifically “a dielectric disposed around the center conductor so as to separate the center conductor from the first antenna element, wherein the first antenna element is shaped to gradually surround the dielectric and the center conductor over a length of the first antenna element so as to form a balun, integrated into the first antenna element, that is configured to gradually transform an unbalanced signal in the coaxial cable to a balanced signal that is characteristic of a two-conductor transmission line.” This combination provides integration of the balun into the antenna element and the cable.
Arguments presented by Applicant (see Arguments dated 30 March 2021) are found convincing. The combination of the above limitations would not have been obvious to one of ordinary skill in the art. Therefore, the claims are allowable.
The rest of the claims are allowable based on their dependence from the above claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Allowable Subject Matter
Claims 1-14 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL MUNOZ whose telephone number is (571)270-1957.  The examiner can normally be reached on M-F 9 a.m. - 5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 571-272-2078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANIEL MUNOZ/               Primary Examiner, Art Unit 2896